Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                                                                                                                                                        Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14- are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 7049601 to Agano.
Regarding Claim 14, Agano teaches a silicon drift detection element 51-55 with a light shielding film 9b, the silicon drift detection element comprising a top surface (facing up on page) into which a radiation is incident, and wherein a portion of the top surface where the radiation is incident is covered with the light shielding film through which the radiation is transmitted (see Fig. 11B).

Regarding Claim 15, Agano teaches the silicon drift detection element according to claim 14, wherein the light shielding film reduces an amount of light incident into the top surface to less than 0.1% (Fig. 11B shows all light blocked by 9b).

Regarding Claim 18, Agano teaches the silicon drift detection element according to claim 14, further comprising: 
a signal output electrode 55 which is provided in a back surface opposite to the top surface, into which an electric charge generated by an incidence of the radiation flows and which outputs a signal depending on the electric charge; 
a first electrode 52 which is provided in the top surface and to which a voltage is applied; and 
a plurality of second electrodes 55b/c that are provided in the back surface to surround the signal output electrode, and are positioned at different distances from the signal output electrode, wherein the second electrode has a shape where a length of the second electrode in one direction along the back surface is longer than a length thereof in the other direction along the back surface, and the signal output electrode includes a plurality of electrodes that are arranged in the one direction (see Fig. 7B) and are connected to each other (under broadest reasonable interpretation, all 55 are connected to each other in amplifier unit 61).

Regarding Claim 19, Agano teaches the silicon drift detection element according to claim 14, further comprising: 
a signal output electrode which is provided in a back surface opposite to the top surface, into which an electric charge generated by an incidence of the radiation flows and which outputs a signal depending on the electric charge; 
a first electrode which is provided in the top surface and to which a voltage is applied; 
and a plurality of second electrodes that are provided in the back surface to surround the signal output electrode, and are positioned at different distances from the signal output electrode, wherein the second electrode has a shape where a length of the second electrode in one direction along the back surface is longer than a length thereof in the other direction along the back surface, and the signal output electrode includes a line electrode that is provided in the back surface to extend along the one direction.

Regarding Claim 27, Agano teaches the silicon drift detection element according to claim 14, wherein the silicon drift detection element detects the radiation which is transmitted through the light shielding film and is incident on the top surface, and the light shielding film reduces an amount of light incident on the top surface, thereby preventing noise due to light from being generated in the silicon drift detection element (identical structures will behave identically, see MPEP 2112.01; in this case the claimed structure is identical to the one disclosed by Agano).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Agano in view of U.S. Pat. No. 4354104 to Chikamura et al. (Chikamura).
Regarding Claims 16 and 17, Agano teaches the silicon drift detection element according to claim 14, but does not explicitly teach that the light shielding film is a metallic film with a thickness exceeding 50 nm but less than 500 nm or a carbon film.
However, in analogous art, Chikamura teaches that a light shielding film in an imager may be metallic or carbon (Col. 4 lines 25-30).  It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Chikamura since Agano teaches a light shielding film but is silent regarding the material, motivating those of ordinary skill to seek out such teachings. The thickness of the film directly affects its effectiveness as a light barrier and is therefore a result effective variable which may be optimized by the person of ordinary skill (MPEP 2144.05(II)(B)).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVREN SEVEN/               Primary Examiner, Art Unit 2812